ACCEPTED
                                                                                                             03-14-00782-CV
                                                                                                                     6710640
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        8/28/2015 5:00:19 PM
                                                                                                           JEFFREY D. KYLE
                                        Richardson : Burgess LLP                                                      CLERK




                                               August 28,2015                            FILED IN
                                                                                  3rd COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  8/28/2015 5:00:19 PM
      VIA EFILETEXAS.GOV                                                            JEFFREY D. KYLE
      Mr. Jeffrey D. Kyle                                                                 Clerk
      Clerk
      Court of Appeals
      Third District of Texas
      P.O. Box 12547
      Austin, Texas 78711-2547

             Re:     Notification ofintent to Argue on September 23, 2015

                     Court of Appeals Number: 03-14-00782-CV
                     Trial Court Case Number: D-1-GN-13-000677

             Style: Santander Consumer USA, Inc. v. Mario A. Mata, Centroplex Automobile
                    Recovery, Inc., Blake Thornton Vandusen, John F. Thompson d/b/a Centroplex
                    Automobile Recovery, Inc., and Redshift Investigation, Inc.



      Dear Mr. Kyle:

            In response to your letter of August 26, 2015, please note that I will be making the oral
      argument on behalf of all Appellees in this matter on September 23, 2015.

              Please let us know if we can provide any further information.

                                                    Yours very truly,

                                                         J1dl7p
                                                    Karen C. Burgess

      cc: Counsel of Record (via eFileTexas.gov)




221 West 6th Street, Suite 900 ·Austin, Texas 78701 • (512) 482-8808 • Fax: (512) 499-8886 • richardsonburgess.com